350 S.W.3d 855 (2011)
Jennifer KNOX and Chris Kohlmeyer, Respondents,
v.
Thomas MORRIS, Appellant, and
St. Charles County, Defendant.
No. ED 96030.
Missouri Court of Appeals, Eastern District, Division Four.
October 18, 2011.
Ronald D. Kwentus, Maryland Heights, MO, for appellant.
Daniel L. Goldberg, St. Charles, MO, for respondents.
Before PATRICIA L. COHEN, P.J., GEORGE W. DRAPER III, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Thomas Morris (hereinafter, "Morris") appeals from the trial court's judgment quieting title to disputed property on Lehmond Island in St. Charles County, Missouri, in favor of Jennifer Knox (hereinafter, "Knox") and Chris Kohlmeyer. In his sole point on appeal, Morris argues that notwithstanding the trial court's credibility determinations, its judgment was against the weight of the evidence because Knox's witnesses gave inconsistent testimony regarding the actual area Knox exercised control over to support her adverse possession claim.
We have reviewed the briefs of the parties, the transcript, and the record on appeal. *856 No error of law appears. An opinion reciting the detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for the order affirming the trial court's decision pursuant to Rule 84.16(b).